DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II (claim 10 and 11) in the reply filed on 8/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
Status of Application, Amendments, And/Or Claims
Claims 1-26 are pending.
Claims 1-9 and 12-20 are withdrawn for being drawn to non-elected inventions (i.e., Groups I and III-IV).
Claims 10-11 and 21-26 are under examination.
Information Disclosure Statement
The Information Disclosure Statements (IDSs) filed on 12/4/2019 and 8/19/2021 have been considered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The written description in this case only sets forth a method of enhancing insulin sensitivity or reducing insulin resistance in an adipocyte or adipose tissue comprising contacting the cell or tissue with an anti-ST2 antibody, and therefore the written description is not commensurate in scope with “a method of enhancing insulin sensitivity or reducing insulin resistance in any cell or any tissue comprising contacting the cell or tissue with an anti-ST2 antibody”.
The claims broadly encompass a method of enhancing insulin sensitivity or reducing insulin resistance in any cell or any tissue comprising contacting the cell or tissue with an anti-ST2 antibody or a fragment thereof. The claims do not require that any cell or any tissue possess any particular feature or structure that where even ST2 is present that takes part in causing insulin resistance. The specification on pg. 19-20 discloses that age-associated insulin resistance was driven by fTregs (Example 1). The specification at pg. 24-29, Example 6 discloses that administration of anti-st2 antibody 
Therefore, only the method of enhancing insulin sensitivity or reducing insulin resistance in an adipocyte or adipose tissue comprising contacting the cell or tissue with an anti-ST2 antibody, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
Conclusion
Claims 10 and 21-25 are rejected.
Claims 11 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GYAN CHANDRA/Primary Examiner, Art Unit 1646